          Case 2:19-cv-06040-JHS Document 18 Filed 03/29/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KENNETH LAZARD, et al.,

                         Plaintiffs,
                                                               CIVIL ACTION
        v.                                                     NO. 19-6040

ALL RESTORE, LLC,

                         Defendant.


                                            ORDER

       AND NOW, this 29th day of March 2021, upon consideration of Defendant’s Motion to

Dismiss Plaintiffs’ First Amended Complaint (Doc. No. 13), Plaintiffs’ Response in Opposition

(Doc. No. 14), Defendant’s Reply (Doc. No. 15), and in accordance with the Opinion of the Court

issued this day, it is ORDERED that Defendant’s Motion to Dismiss (Doc. No. 13) is DENIED.

Defendant shall file an answer to the First Amended Complaint within fourteen days of the date of

this Order.



                                                    BY THE COURT:



                                                    /s/ Joel H. Slomsky
                                                    JOEL H. SLOMSKY, J.
